OPINION — AG — ** DEDUCTIONS FOR FIREMEN'S RELIEF AND PENSION FUND ** THE PREVIOUSLY ENACTED PROVISION OF 11 O.S. 373 [11-373], AUTHORIZING THE DEDUCTION OF TWO PERCENT (2%) OF THE ANNUAL SALARY OF THE MEMBERS OF THEIR FIRE DEPARTMENT FOR PAYMENT INTO THE FUND BY THOSE CITIES AND TOWNS DESIRING TO PARTICIPATE IN THE FIREMEN'S RELIEF AND PENSION FUND PROGRAM IS REPEALED BY THE PROVISIONS OF 11 O.S. 373 [11-373](B) REQUIRING EACH CITY AND TOWN HAVING A FIRE DEPARTMENT WITH PAID EMPLOYEES TO DEDUCT A MINIMUM OF FOUR PERCENT (4%) OF SUCH EMPLOYEES MONTHLY WAGES PURSUANT TO THE GRADUATED SCALE SET FORTH IN 11 O.S. 373 [11-373](B) OF THE STATUTE. (MUNICIPALITY, RETIREMENT, FUND, WAGES, SALARY, FIRE DEPARTMENT) CITE: 11 O.S. 373 [11-373] (JAMES R. BARNETT)